Citation Nr: 1414750	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-50 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for mild spondyloarthropathy, disc bulge at L5-S1, mild canal stenosis and mild disc desiccation.  

2.  Entitlement to an increased rating in excess of 10 percent for mild left knee degenerative joint disease (DJD).  

3.  Entitlement to an increased rating in excess of 10 percent for mild right knee degenerative joint disease (DJD).  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from 1979 to 2003.  He had a period of active duty from February 1979 to May 1979 with additional periods of active duty for training (ACDUTRA).  

The issue of entitlement to service connection for mild spondyloarthropathy, disc bulge at L5-S1, mild canal stenosis and mild disc desiccation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's left knee degenerative joint disease (DJD) has been manifested by chronic pain, chronic effusion, functional loss, and noncompensable limitation of motion that most nearly approximates full extension and flexion to at least 115 degrees.  

2.  For the entire initial rating period on appeal, the Veteran's right knee degenerative joint disease (DJD) has been manifested by chronic pain, functional loss, and noncompensable limitation of motion that most nearly approximates full extension and flexion to at least 110 degrees.  

3.  The Veteran is not precluded from securing and following a substantially gainful occupation, including in a sedentary capacity, by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for mild left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2013).  

2.  The criteria for an increased rating in excess of 10 percent for mild right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2013).  

3.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice regarding the claims on appeal was provided by way of letters sent to the Veteran in October 2008 and March 2009.  

As for the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and associated with the claims file.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  The Veteran was afforded VA examinations in November 2008 and August 2012.  The Board finds the examinations to be adequate as the examiners considered the Veteran's history, conducted physical examinations, and provided sufficient rationales to address the applicable rating criteria and the Veteran's claims.  Thus, VA's duty to assist with respect to obtaining an examination has been met.  38 C.F.R. § 3.159(c)(4).  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  


II.  Increased Ratings - Left and Right Knees

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

The Veteran filed his claim for increased ratings regarding his bilateral knee disabilities in October 2008; thus, the relevant temporal focus as to his bilateral knee disabilities is from October 2007 to the present.  The Board notes that the Veteran was found to be disabled by SSA in March 2000 and the SSA records in the claims file are from that time period; thus, they are not within the relevant temporal period to evaluate the Veteran's current level of disability for his increased rating claims.  Therefore, while the Board does not completely disregard the SSA evidence of record, it finds little probative value in the SSA records regarding the increased rating claims on appeal as they do not provide an accurate picture of the current level of the Veteran's bilateral knee disabilities.  See Francisco, 7 Vet. App. 55 (1994).  

The Board has also considered whether staged ratings are warranted; however, the Board finds that symptoms related to the Veteran's bilateral knee disabilities have not changed in severity over the course of the appeal so as to warrant staged ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, 38 C.F.R. § 4.14 (2013), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

The Veteran's degenerative joint disease of the left and right knees is rated as 10 percent disabling under Diagnostic Code (DC) 5010, which pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed below, the Board has also considered the applicability of other diagnostic codes relating to knee conditions, including:  DC 5256 (ankylosis of the knee), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocation of semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion of the leg), DC 5261 (limitation of extension of the leg), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum).  38 C.F.R. § 4.71a, DCs 5256-5263.  

The Board finds that a rating in excess of 10 percent for degenerative joint disease of the left and right knees is not warranted under DC 5010 for any period on appeal.  See 38 C.F.R. § 4.71a, DC 5010.  Thus, the Board confirms and continues the Veteran's 10 percent evaluation under DC 5010 for arthritis with a noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (a rating of 10 percent is appropriate for each major joint or group of minor joints affected by noncompensable limitation of motion).  Throughout the claims period, x-rays have shown degenerative joint disease in the Veteran's left and right knees.  However, an increased rating of 20 percent is not warranted under DC 5003 as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  (emphasis added).  

In making this determination, the Board notes that DC 5003 does not define what constitutes an "incapacitating exacerbation."  However, the term "incapacitating episode" is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2013).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has thoroughly reviewed VA treatment records including the November 2008 and August 2012 VA examinations, private medical evidence, SSA disability records, and lay statements of the Veteran and his spouse.  Although the Veteran has received ongoing treatment of his left and right knees, reflected in SSA and private treatment records, and he reported weekly flare-ups at the August 2012 VA examination which require him to stay in bed, at no point in the appeal does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his knee conditions.  Therefore, the evidence is not persuasive in demonstrating that the descriptions of the Veteran's flare-ups would equate to an "incapacitating exacerbation."  The fact that the Veteran reports experiencing flare ups once per week establishes the required frequency, but not the required level of severity for a higher rating.  In this regard, an exacerbation or flare-up does not automatically or necessarily comport with a finding that the episode was "incapacitating" in severity.  Accordingly, the Board finds that the evidence does not warrant a higher 20 percent rating under DC 5010.  

However, as noted above, consideration must also be given to the applicability of other diagnostic codes.  First, the Board finds that DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show, and the Veteran has not contended, that the Veteran has any of those conditions.  

With regards to DC 5260 and 5261 regarding range of motion, the Board notes that for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg to 60 degrees warrants a noncompensable rating, limitation to 45 degrees warrants a 10 percent evaluation, and limitation to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent evaluation, and limitation to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5261.  

Throughout the claim period, the Veteran has manifested noncompensable limitation of motion that most nearly approximates full extension of the left and right knees, flexion of the left knee to at least 120 degrees, and flexion of the right knee to at least 110 degrees.  

At the November 2008 VA examination, flexion of the Veteran's left knee was limited to 115 degrees, with normal extension, and objective evidence of pain on active motion.  Flexion of the right knee was limited to 110 degrees, with normal extension, and objective evidence of pain with active motion.  Range of motion upon repetition did not show additional limitation in either knee, although there was continuing objective evidence of pain.  

The examiner noted the following symptoms regarding the Veteran's left knee:  deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, occasional swelling, repeated effusions, moderate crepitus, and guarding.  There was no instability, dislocation or subluxation, locking episodes, inflammation, or flare-ups noted.  

The following symptoms were noted concerning the Veteran's right knee:  giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, occasional swelling, mild crepitus, and guarding.  There was no deformity, instability, dislocation or subluxation, locking episodes, effusions, inflammation, or flare-ups noted.  

The examiner further noted that the Veteran was unable to stand for more than a few minutes or walk more than a few yards.  She further noted use of a brace on the left knee and a cane for walking.  The Veteran displayed an antalgic gait with abnormal shoe wear on the right outside heel.  The examiner diagnosed bilateral DJD of the Veteran's knees and noted the following impact on occupational activities: decreased mobility, problems with lifting and carrying, decreased strength in the lower extremities, and pain.  The examiner also noted some effect on the Veteran's daily activities, including moderate effect on chores and shopping and mild effect upon traveling and driving.  She noted that the Veteran, retired since 2000 due to problems with his knees and back, would have a problem with mobility to and from work and that he would not be able to work standing up.  

At the most recent VA examination in August 2012, the examiner diagnosed bilateral osteoarthritis since October 2002.  The Veteran reported weekly flare-ups during which he cannot get out of bed and which require him to take Percocet for pain, which lasts 3-4 days.  Range of motion testing provided the following results:  flexion of the right knee to at least 110 degrees with pain and no limitation of extension, flexion of the left knee to at least 120 degrees with pain and no limitation of extension.  There was no additional limitation upon range of motion after repetition.  The examiner noted the following functional loss/impairment:  less movement than normal in both knees, weakened movement in both knees, pain upon movement in both knees, and swelling, crepitus, and tenderness of the right knee.  Muscle strength and joint stability testing was normal in both knees.  There was no evidence of patellar subluxation or dislocation and no additional conditions noted.  Meniscal conditions noted included bilateral joint pain and joint effusion of the left knee.  The examiner noted that the Veteran used constant assistive devices consisting of a cane and left knee brace.  Imaging studies reviewed revealed degenerative or traumatic arthritis bilaterally.  Regarding functional impact upon the Veteran's ability to work, the examiner stated that there was no impairment that precludes the Veteran from securing or maintaining substantial gainful employment in a sedentary work environment.  

With consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.49, it is clear that the Veteran's bilateral range of motion has manifested flexion that is limited, at most, to 115 degrees in the left knee and 110 degrees in the right knee.  Such limitation of flexion is noncompensable under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  The Veteran has not manifested compensable limitation of extension as extension has not been shown to be limited in either knee.  38 C.F.R. § 4.71a, DC 5261.  Therefore, the Veteran's assigned 10 percent evaluation under DC 5010 for arthritis with a noncompensable limitation of motion and consideration of the Veteran's painful motion and functional loss is appropriate.  See DCs 5003, 5010, 5260, 5261.  

DC 5257 concerns other impairment of the knee, specifically recurrent subluxation or lateral instability.  38 C.F.R. § 4.71, DC 5257.  The Board notes that the Veteran is service-connected for a right knee laxity disability rated at 20 percent disabling under DC 5257 in a February 2003 decision.  That issue is not on appeal here; however, the Board has considered the applicability of a rating under DC 5257 for the Veteran's left knee DJD on appeal and finds that such a rating is not warranted.  The evidence does not show instability or subluxation in either knee during the appeal period.  

DCs 5258 and 5259 relate to injury to cartilage of the knee.  Under DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  These criteria are written in the conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

As noted above, the November 2008 and August 2012 VA examinations documented bilateral joint pain and joint effusion in the left knee as a result of the Veteran's meniscus condition.  However, the Veteran does not meet the criteria for frequent locking in either knee or effusion in the right knee.  Because the objective medical evidence does not show frequent episodes of locking in either knee or effusion in the right knee, the Board finds that a higher 20 percent rating for either knee is not warranted under Diagnostic Code 5258.  

DC 5259 is not for application; it would not provide the Veteran a higher disability rating than he is currently receiving under DC 5010, and a separate rating would constitute impermissible pyramiding as his symptoms are already accounted for in the assigned diagnostic code and rating.  See 38 C.F.R. § 4.14.  

In sum, the Veteran's left and right knee disabilities warrant rating due to degenerative joint disease under DC 5010 evaluated as 10 percent disabling for the entire period on appeal.  For the reasons stated above, the Board finds the preponderance of evidence to be against a schedular evaluation higher than those already assigned for each knee throughout the course of the Veteran's claims.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here the Veteran's right and left knee disabilities manifest as chronic bilateral pain with some functional loss, effusion in the left knee, and noncompensable bilateral limitation of motion.  The Board has considered the medical and lay evidence of record and determines that the regular schedular ratings assigned contemplate all manifestations of his disabilities.  The rating criteria, with consideration of 38 C.F.R. § 4.40 , § 4.45, and § 4.59, provides for evaluations that contemplate not only the extent of disability that he has had from the manifestations of his left and right knee disabilities but for greater disability than he has had from these manifestations.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claims.  

The Board has not ignored the Veteran's reports of interference with employment or the examiner's finding that there is some functional impact upon the Veteran's ability to work and activities of daily life.  However, those effects result from the manifestations already discussed and are therefore not outside the rating criteria and do not give rise to a finding that the disability picture is an exceptional or unusual one.  Without favorable satisfaction of the first step of Thun, the Board does not, and need not, reach the question of related factors such as interference with employment.  Therefore, the Board declines to remand either issue for referral for extraschedular consideration.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran submitted an October 2008 application for increased compensation based upon unemployability.  Notably, the Veteran indicated therein that he was prevented from working by injuries to his knees and back.  He reported that he was last employed in February 2000 as a welder for Lynchburg Steel Company and that he had two years of high school education, with no further education or training reported.  

The Board initially points out that the Veteran has claimed service-connection for a back disability and the Board has remanded that issue for further development.  As the Veteran is not service-connected for a back disability, a TDIU rating cannot be based upon that claimed disability.  See 38 C.F.R. § 4.16(a).  However, the Board will proceed to address TDIU as it relates to the Veteran's service-connected knee disabilities.  

The Veteran is service-connected for right knee laxity (rated as 20 percent disabling), a left thigh scar (rated as 10 percent disabling); mild right knee DJD (rated as 10 percent disabling), and mild left knee DJD (rated as 10 percent disabling).  His overall schedular disability rating is 50 percent.  The Board finds that the Veteran's service-connected disabilities involve both lower extremities; therefore, the Veteran's service-connected disabilities are considered as one disability under 38 C.F.R. § 4.16(a).  Thus, for purposes of his TDIU claim, the Veteran has one service-connected disability of the lower extremities rated as 50 percent disabling; he therefore meets the threshold percentage requirements for a schedular TDIU rating.  38 C.F.R. § 4.16(a).  

The Board next finds that, while the evidence of record is consistent with a finding that the Veteran is unable to work as a welder, it does not show that the Veteran is precluded by his service-connected disabilities from obtaining and maintaining substantially gainful employment, including in a sedentary capacity.  

A November 2008 submission by the Veteran's previous employer, Lynchburg Steel, indicates that the Veteran was unable to perform his work there because of injury, although notably it is not specified whether the injury involved the Veteran's knees, back, or both.  

A February 2001 Residual Physical Functional Capacity Assessment contained within SSA disability records documents the Veteran's reported that he is unable to work because of his knee injuries, asthma, and depression.  The Board notes that the Veteran is not service-connected for either asthma or depression, so it will not consider those contentions in its analysis.  The assessment further notes that the Veteran has the ability to understand, remember, and carry out basic instructions as well as get along with others and perform normal activities of daily living at a satisfactory level.  The assessment concludes that the Veteran is capable of a sedentary residual functional capacity and notes that although his condition prevents him from doing the type of work he has done in the past, it does not prevent him from doing less demanding work.  

As discussed above, the Veteran was afforded VA examinations in November 2008 and August 2012 regarding his knee disabilities.  


The November 2008 VA examiner diagnosed bilateral DJD of the Veteran's knees and noted the following impact on occupational activities: decreased mobility, problems with lifting and carrying, decreased strength in the lower extremities, and pain.  The examiner also noted some effect on the Veteran's daily activities, including moderate effect on chores and shopping and mild effect upon traveling and driving.  She noted that the Veteran, retired since 2000 due to problems with his knees and back, would have a problem with mobility to and from work and that he would not be able to work standing up.  

More recently, the August 2012 VA examiner diagnosed bilateral osteoarthritis of the Veteran's knees.  He documented functional impairment including less movement than normal in both knees, weakened movement in both knees, pain upon movement in both knees, and swelling, crepitus, and tenderness of the right knee.  He considered the Veteran's medical history and statements and concluded that there was no disability or impairment that precludes the Veteran from securing or maintaining substantial gainful employment in a sedentary work environment.  

The Board acknowledges that the Veteran's previous reported employment is in a physically demanding occupation rather than a sedentary type of position.  However, to the extent that it may be argued that employment in a less physically demanding, sedentary work environment is unrealistic because it is not commensurate with the Veteran's prior work experience as a welder, or education including two years of high school, the Board places great probative weight on the February 2001 Residual Physical Functional Capacity Assessment which found that the Veteran has the ability to understand, remember, and carry out basic instructions as well as get along with others.  The Board finds this consistent with the conclusion of that assessment, as well as the August 2012 VA examiner, that the Veteran is not precluded from sedentary employment.  Further, the Board notes the Veteran's December 2009 statements that prior to his injuries he coached little league baseball and worked extra jobs such as cutting grass, roofing, and cleaning offices.  The Board finds this indicative of at least some capability of the Veteran to adapt to varied work environments, and thus, evidence against his claim.  See Moore, 1 Vet. App. 356.  

Therefore, the preponderance of evidence shows that a TDIU rating is not warranted, as the Veteran is not precluded from securing or maintaining substantial gainful employment, including in a sedentary capacity, due to his service-connected knee disabilities.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  An increased rating in excess of 10 percent for mild left knee degenerative joint disease is denied.  

2.  An increased rating in excess of 10 percent for mild right knee degenerative joint disease is denied.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) is denied.  


REMAND

A theory of secondary service-connection for the Veteran's claimed back disability has been raised by the record.  Specifically, a December 2012 statement by the Veteran claims that his strange gait injured his back, and the August 2013 Appellant's Brief specifically claims that his altered gait aggravates or hastens the normal progression of the Veteran's low back disorder.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

To date, the Veteran's theory for service connection for a back disability on a secondary basis has not been addressed nor does it appear that the Veteran has been provided with proper notice of the regulations regarding secondary service connection.  The Veteran has also not been afforded a VA examination to assist in determining whether his current back condition is caused by or aggravated by his service-connected bilateral knee disabilities.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To date, the Veteran has not been afforded a VA examination to address the whether his current back condition is caused or aggravated by his service-connected bilateral knee disabilities.  Based upon the above, the Veteran should be afforded a VA examination with an accompanying opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA-compliant notice letter on the issue of entitlement to service connection for the claimed back disability as secondary to his service-connected knee disabilities.  This letter should inform the Veteran of the information and evidence necessary to substantiate the claim in terms of 38 C.F.R. § 3.310 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

2.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current back disability.  The relevant documentation in the claims folder and all other pertinent records should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:  

a.  Is it as likely as not (a 50 percent probability or greater) that any current back disorder, to include mild spondyloarthropathy, disc bulge at L5-S1, mild canal stenosis and mild disc desiccation, is related to the Veteran's active service?  

b.  Is it as likely as not (a 50 percent probability or greater) that any current back disorder is caused by the Veteran's service-connected bilateral knee disabilities, including any resulting altered gait or use of assistive devices for locomotion?  

c. If not, is it at least as likely as not (a 50 percent probability or greater) that any current back disorder is aggravated (permanently worsened) by the Veteran's service-connected bilateral knee disabilities, including any resulting altered gait or use of assistive devices for locomotion?  

A complete and detailed rationale is requested for each opinion that is rendered.  

4.  Following the completion of the above, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


